

Exhibit 10.2


AMENDMENT NO. 6 TO THE     INTERCOMPANY AGREEMENT
    
This Amendment No. 6, entered into on June 29, 2017 and effective as of July 1,
2017, amends the Intercompany Agreement, dated as of December 22, 2010, as
amended (the “Agreement”), by and between Voya Investment Management LLC (“VIM”)
and Voya Retirement Insurance and Annuity Company (“VRIAC”).


WITNESSETH


WHEREAS, VIM conducts an asset management business through various companies
that provides investment advice to and perform administrative services for
certain U.S. registered investment companies (“Funds”), including Voya
Investments, LLC (“VIL”), an investment adviser for certain Funds; and


WHEREAS, VRIAC is an insurance company which offers a variety of insurance
products, including variable annuities and which also provides administrative
services to various tax-advantaged plans and programs established under Section
401(a), 403(b), 457 or 408 of the Internal Revenue Code (“Code”), certain
non-qualified deferred compensation arrangements, and to custodial accounts
established under Code Sections 403(b)(7) or 408 (collectively “non-insurance
customers”); and


WHEREAS, VIM pays and/or causes its subsidiaries to pay to VRIAC the amounts
derived from applying the annual rates listed in Amended and Restated Schedule A
against the average net assets invested in the funds by VRIAC non-insurance
customers during the prior calendar month; and


WHEREAS, Schedule A is reviewed at least once each calendar quarter and may be
modified at any time by mutual written consent; and


WHEREAS, the parties desire to amend and restate Schedule A.


NOW, THEREFORE, the parties agree as follows:


1.
Schedule A to the Agreement is deleted in its entirety and is replaced with the
attached Amended and Restated Schedule A



2.
Capitalized terms used in this Agreement and not otherwise defined shall have
the meanings ascribed to them in the Agreement.



3.
The Amendment may be executed in several counterparts, each of which shall be an
original, but all of which together will constitute one and the same instrument.





1



--------------------------------------------------------------------------------




4.
In all other respects, the Agreement is hereby confirmed and remains in full
force and effect.





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
executed as of the day and year first above written.




VOYA INVESTMENT MANAGEMENT VOYA RETIREMENT INSURANCE
LLC AND ANNUITY COMPANY


By:_/s/Michael Bell________________     By:_/s/Elizabeth Schroeder____________


Name: Michael Bell________________     Name:_ Elizabeth Schroeder ___________


Title: _CFO Voya IM_______________     Title:__Vice President_________________




























































2



--------------------------------------------------------------------------------




                                                    Amended Schedule A
 
 
 
 
This Schedule is effective as of July 1, 2017.
 
 
 
 
As described in Section 1 VRIAC shall be paid at the rates set forth immediately
below. In the case of funds of funds, payments will apply to the shares of the
fund of funds held directly at the rate specified and will also apply to shares
of underlying funds held indirectly through the fund of funds at the rates
specified for those underlying funds calculated in the same manner as if the
underlying funds were held directly. No payments will be made with respect to
assets in Class P2 Shares, Class R6 Shares or Class Z Shares of the funds.


Payments listed in Schedule A shall not be made for assets contained in the
following retirement plans:
• Voya Insurance and Annuity Company "Equifund" Retirement Plan
• Voya Financial Savings Plan & ESOP
• The 401(k) Plan for Voya Retirement Insurance and Annuity Company Agents
• Voya Investment Management LLC 401(k) Profit Sharing Plan
 
 
 
Fund Type
 Fund
Rate
3rd Party SA
VY Clarion Global Real Estate Portfolio
0.397%
3rd Party SA
VY Goldman Sachs Bond Portfolio
0.397%
3rd Party SA
Voya CBRE Global Infrastructure Fund
0.397%
3rd Party SA
Voya CBRE Long/Short Fund
0.397%
3rd Party SA
Voya Emerging Markets Equity Dividend Fund
0.397%
3rd Party SA
Voya Global Equity Dividend Fund
0.397%
3rd Party SA
Voya Global Real Estate Fund
0.397%
3rd Party SA
Voya Multi-Manager International Factors Fund
0.397%
3rd Party SA
Voya International Real Estate Fund
0.397%
3rd Party SA
Voya Multi-Manager Emerging Markets Equity Fund
0.397%
3rd Party SA
Voya Multi-Manager International Equity Fund
0.397%
3rd Party SA
Voya Multi-Manager Mid Cap Value Fund
0.397%
3rd Party SA
Voya Multi-Manager International Small Cap Fund
0.397%
3rd Party SA
Voya Real Estate Fund
0.397%



3



--------------------------------------------------------------------------------




3rd Party SA
Voya Russia Fund
0.397%
Fund of Funds
Voya Global Multi-Asset Fund
0.20%
Fund of Funds
Voya Diversified International Fund
0.17%
Fund of Funds
Voya Global Perspectives Fund
0.20%
Fund of Funds
Voya Global Perspectives Portfolio
0.20%
Fund of Funds
Voya Global Target Payment Fund
0.30%
Fund of Funds
Voya Index Solution Portfolios
0.20%
Fund of Funds
Voya Retirement Portfolios
0.506%
Fund of Funds
Voya Target Retirement Funds
0.25%
Fund of Funds
Voya Solution Portfolios
0.32%
Fund of Funds
Voya Strategic Allocation Portfolios
0.25%
Pooled Inv Vehicle
Voya Emerging Markets Corporate Debt Fund
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Hard Currency Debt Fund
0.00%
Pooled Inv Vehicle
Voya Emerging Markets Local Currency Debt Fund
0.00%
Pooled Inv Vehicle
Voya Securitized Credit Fund
0.00%
VIM Equity/Balanced
Voya Australia Index Portfolio
0.30%
VIM Equity/Balanced
Voya Balanced Portfolio
0.30%
VIM Equity/Balanced
Voya Corporate Leaders 100 Fund
0.30%
VIM Equity/Balanced
Voya Corporate Leaders Trust Fund Series B
0.30%
VIM Equity/Balanced
Voya Emerging Markets Index Portfolio
0.30%
VIM Equity/Balanced
Voya Euro STOXX 50 Index Portfolio
0.30%
VIM Equity/Balanced
Voya FTSE 100 Index Portfolio
0.30%
VIM Equity/Balanced
Voya Global Corporate Leaders 100 Fund
0.30%



4



--------------------------------------------------------------------------------




VIM Equity/Balanced
Voya Global Equity Fund
0.30%
VIM Equity/Balanced
Voya Global Equity Portfolio
0.30%
VIM Equity/Balanced
Voya Global High Dividend Low Volatility Fund
0.30%
VIM Equity/Balanced
Voya Growth and Income Portfolio
0.30%
VIM Equity/Balanced
Voya Hang Seng Index Portfolio
0.30%
VIM Equity/Balanced
Voya Index Plus LargeCap Portfolio
0.30%
VIM Equity/Balanced
Voya Index Plus MidCap Portfolio
0.30%
VIM Equity/Balanced
Voya Index Plus SmallCap Portfolio
0.30%
VIM Equity/Balanced
Voya International Index Portfolio
0.30%
VIM Equity/Balanced
Voya Japan TOPIX Index® Portfolio
0.30%
VIM Equity/Balanced
Voya Large-Cap Growth Fund
0.30%
VIM Equity/Balanced
Voya Large Cap Growth Portfolio
0.30%
VIM Equity/Balanced
Voya Large Cap Value Fund
0.30%
VIM Equity/Balanced
Voya Large Cap Value Portfolio
0.00%
VIM Equity/Balanced
Voya Mid Cap Research Enhanced Index Fund
0.30%
VIM Equity/Balanced
Voya MidCap Opportunities Fund
0.30%
VIM Equity/Balanced
Voya MidCap Opportunities Portfolio
0.30%
VIM Equity/Balanced
Voya Russell™ Large Cap Growth Index Portfolio
0.30%
VIM Equity/Balanced
Voya Russell™ Large Cap Index Portfolio
0.30%
VIM Equity/Balanced
Voya Russell™ Large Cap Value Index Portfolio
0.30%
VIM Equity/Balanced
Voya Russell™ Mid Cap Growth Index Portfolio
0.30%
VIM Equity/Balanced
Voya Russell™ Mid Cap Index Portfolio
0.30%
VIM Equity/Balanced
Voya Russell™ Small Cap Index Portfolio
0.30%



5



--------------------------------------------------------------------------------




VIM Equity/Balanced
Voya Small Company Fund
0.30%
VIM Equity/Balanced
Voya Small Company Portfolio
0.30%
VIM Equity/Balanced
Voya SmallCap Opportunities Fund
0.30%
VIM Equity/Balanced
Voya SmallCap Opportunities Portfolio
0.30%
VIM Equity/Balanced
Voya SMID Cap Growth Fund
0.30%
VIM Equity/Balanced
Voya U.S. High Dividend Low Volatility Fund
0.30%
VIM Equity/Balanced
Voya U.S. Stock Index Portfolio
0.28%
VIM Fixed
Voya Diversified Emerging Markets Debt Fund
0.17%
VIM Fixed
Voya Floating Rate Fund
0.17%
VIM Fixed
Voya Global Bond Fund
0.17%
VIM Fixed
Voya Global Bond Portfolio
0.17%
VIM Fixed
Voya GNMA Income Fund
0.17%
VIM Fixed
Voya High Yield Bond Fund
0.17%
VIM Fixed
Voya High Yield Portfolio
0.17%
VIM Fixed
Voya Intermediate Bond Fund
0.17%
VIM Fixed
Voya Intermediate Bond Portfolio
0.17%
VIM Fixed
Voya Investment Grade Credit Fund
0.17%
VIM Fixed
Voya Limited Maturity Bond Portfolio
0.17%
VIM Fixed
Voya Government Liquid Assets Portfolio
0.17%
VIM Fixed
Voya Government Money Market Fund
0.17%
VIM Fixed
Voya Government Money Market Portfolio
0.17%
VIM Fixed
Voya Senior Income Fund
0.17%
VIM Fixed
Voya Short Term Bond Fund
0.17%



6



--------------------------------------------------------------------------------




VIM Fixed
Voya Strategic Income Opportunities Fund
0.17%
VIM Fixed
Voya U.S. Bond Index Portfolio
0.323%
VIT Portfolios
Voya Multi-Manager Large Cap Core Portfolio
0.277%
VIT Portfolios
VY® BlackRock Inflation Protected Bond Portfolio
0.277%
VIT Portfolios
VY® Clarion Real Estate Portfolio
0.277%
VIT Portfolios
VY® FMR Diversified Mid Cap Portfolio
0.277%
VIT Portfolios
VY® Franklin Income Portfolio
0.277%
VIT Portfolios
VY® Invesco Growth and Income Portfolio
0.277%
VIT Portfolios
VY® JPMorgan Emerging Markets Equity Portfolio
0.277%
VIT Portfolios
VY® JPMorgan Small Cap Core Equity Portfolio
0.277%
VIT Portfolios
VY® Morgan Stanley Global Franchise Portfolio
0.277%
VIT Portfolios
VY® T. Rowe Price Capital Appreciation Portfolio
0.277%
VIT Portfolios
VY® T. Rowe Price Equity Income Portfolio
0.277%
VIT Portfolios
VY® T. Rowe Price International Stock Portfolio
0.277%
VIT Portfolios
VY® Templeton Global Growth Portfolio
0.277%
VPI Portfolios
VY® American Century Small-Mid Cap Value Portfolio
0.356%
VPI Portfolios
VY® Baron Growth Portfolio
0.356%
VPI Portfolios
VY® Columbia Contrarian Core Portfolio
0.356%
VPI Portfolios
VY® Columbia Small Cap Value II Portfolio
0.356%
VPI Portfolios
VY® Invesco Comstock Portfolio
0.356%
VPI Portfolios
VY® Invesco Equity and Income Portfolio
0.356%
VPI Portfolios
VY® JPMorgan Mid Cap Value Portfolio
0.356%
VPI Portfolios
VY® Oppenheimer Global Portfolio
0.356%



7



--------------------------------------------------------------------------------




VPI Portfolios
VY® Pioneer High Yield Portfolio
0.356%
VPI Portfolios
VY® T. Rowe Price Diversified Mid Cap Growth Portfolio
0.356%
VPI Portfolios
VY® T. Rowe Price Growth Equity Portfolio
0.356%
VPI Portfolios
VY® Templeton Foreign Equity Portfolio
0.356%
 
 
 
 
 
 
For the fund of funds listed above, VIM will pay the amount stated in this
Schedule A. VIM will not pay any amounts on assets in the underlying funds in
these fund of funds.
 
 
 





8

